IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 32 MM 2022
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
KEEBA SCOTT HARRIS,                            :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc, the Motion to Consolidate Cases, Application to Set

Bail and/or Application for Writ of Habeas Corpus, and the Application to Expedite are

DENIED.